Citation Nr: 0105877	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  99-15 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Whether the veteran has submitted new and material evidence 
in order to reopen a claim of service connection for a right 
knee disability.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant, M. C.


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel



INTRODUCTION

The veteran had active military service from March 1951 to 
February 1954.  The veteran also had service in the National 
Guard.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wilmington, 
Delaware, which denied the veteran's claim for service 
connection for a total right knee replacement.

By rating decision dated December 1994, the RO denied the 
veteran's claim seeking entitlement to service connection for 
a right knee disability.  This was the last final decision 
regarding such issue.  38 U.S.C.A. § 7105.  

At the veteran's January 2001 hearing, he raised a claim for 
service connection for back and hip disabilities secondary to 
his knee disability.  These claims are referred to the RO for 
proper adjudication.  

At the veteran's January 2001 Board hearing, he asserted that 
he wished to raise a claim for an increased rating for his 
service-connected left knee disability.  Accordingly, this 
issue is referred to the RO for proper adjudication.  


FINDINGS OF FACT

1.  An unappealed RO decision in December 1994 denied the 
veteran's claim of entitlement to service connection for a 
right knee condition. 

2.  Evidence submitted subsequent to the December 1994 denial 
bears directly and substantially upon the specific matter 
under consideration, is not cumulative or redundant, and in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 

3.  The veteran's degenerative joint disease of the right 
knee is the result of his service-connected left knee 
disability.


CONCLUSIONS OF LAW

1.  Evidence submitted since the December 1994 RO decision, 
which denied the veteran's claim of entitlement to service 
connection for a right knee disability is new and material 
and, therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. § 3.156 (2000), Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

2.  Service connection for degenerative joint disease of the 
right knee is warranted.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303, 3.310 (a) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records show that at enlistment in March 
1951, the veteran's lower extremities were evaluated as 
normal.  An x-ray of the right knee from October 1952 showed 
a very small loose fragment in the joint, possibly an old 
chip fracture or degenerative disease.  In October 1952, it 
was noted that the veteran had had trouble with his knees 
since an injury 2 and 1/2 years ago.  The veteran was put on 
profile for Osgood-Schlatter's disease in November 1952.  The 
veteran was hospitalized in July 1953 complaining of pain in 
both knees.  An x-ray of the right knee in July 1953 showed 
that his bony architecture appeared normal.  At the veteran's 
separation examination in May 1954, it was noted that the 
veteran had a right knee ailment.  




In February 1954, the veteran raised a claim for service 
connection for bone disease of his shin bones.

By rating decision dated April 1954, the RO granted service 
connection for an excision of a bursa on the left knee.  

By decision dated July 1979, the Board granted service 
connection for chondromalacia with degenerative joint disease 
of the left knee.

Copies of VA hospitalization records show that the veteran 
underwent a left knee replacement in May 1991.  

By rating decision dated August 1991, the veteran was granted 
service connection for a total left knee replacement.  

Copies of treatment records were submitted from Dr. B. N. 
from 1994.  The doctor reported in August 1994 that the 
veteran's right knee had gotten progressively worse since his 
left knee replacement.  

Copies of hospitalization records from the Medical Center in 
Delaware show that the veteran underwent a right knee 
replacement in September 1994.  

The veteran underwent a VA examination in November 1994.  It 
was noted that the veteran injured his right knee in 1952, 
and had an open wound of the right knee at that time which 
was cleaned up and sutured.  The examiner noted that the 
veteran was off his feet for 2 months, and then had a cast 
for 1 month.  The examiner noted that a full knee brace was 
used for the next 2 years.  The examiner noted that the right 
knee was basically alright from 1954 through 1970, other than 
occasional discomfort.  The examiner noted that in 1970, the 
knee began to swell with fluid drained on 4 separate 
occasions, with steroids injected at that time.  The examiner 



noted that an operation was performed at the Wilmington VA 
Medical Center in 1973.  The veteran did not know what 
operation was performed, but stated that he was alright until 
1992, when he complained of swelling of the right knee with 
accumulation of a lot of fluid.  Diagnoses were degenerative 
joint disease of both knees, status post replacement of the 
left knee in 1991, and of the right knee in 1994.  

By rating decision dated December 1994, the RO denied the 
veteran's claim for service connection for a right knee 
condition.  Service connection was denied because it was not 
shown that osteoarthritis was incurred in or aggravated by 
service.  Evidence submitted subsequent to this decision is 
summarized below:

By letter dated March 1998, Dr. B. N. wrote that the veteran 
had bilateral meniscal scar incisions from an accident which 
occurred back in 1951.  He wrote that both occurred on the 
same day, and that both surgeries were performed on the same 
day, which would indicate a need for a service-connected 
disability with both knees.  

The veteran was seen at a VA Medical Center in August 1999.  
He complained of right knee pain which began during his 
rehabilitation from left total knee replacement.  The 
examiner stated that therefore it was safe to assume that the 
veteran's right knee symptoms were secondary to his left knee 
surgery.  

The veteran was afforded a hearing before the Board in 
January 2001, a transcript of which has been associated with 
the claims folder.  The veteran stated that he had had two 
surgeries for his left knee, and that after the 2nd surgery, 
he had to use a cane for 6 months which put increased 
pressure on his right knee.  He testified that after the 
total left knee replacement in 1991, his right knee started 
to bother him.  

The veteran testified that he had his right knee replaced in 
1994.  He stated that he was treated at VA facilities in 
Wilmington, and the old and new Baltimore hospitals.  He also 
referred to private treatment records from the Medical Center 
in Delaware and the Wilmington Hospital and from Dr. Noise.  

He testified that he reported pain in his right knee in 1953.  
He stated that the pain had continued over the years, and 
that they removed cartilage from the right knee in 1951.  


Analysis

Whether the veteran has submitted new and material evidence 
to reopen a claim of service connection for a right knee 
disability.

As noted above, in December 1994, the RO denied the veteran's 
claim for service connection for a right knee disability.  
Under applicable law and VA regulations, that decision is 
final, and the veteran's claim may not be reopened and 
reviewed unless new and material evidence is submitted by or 
on behalf of the veteran.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.104(a), 3.156 (2000).  

Under 38 C.F.R. § 3.156 (a) (1999), new and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

There is no requirement, however, that in order to reopen a 
claim, that the new evidence, when viewed in the context of 
all the evidence, both new and old, creates a reasonable 
possibility that the outcome of the case on the merits would 
be changed.  Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998) 
(expressly rejecting the standard for determining whether new 
and material evidence had been submitted sufficient to reopen 
a claim set forth in Colvin v. Derwinski, 1 Vet. App. 171 
(1991).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

In light of Hodge, in Elkins v. West, 12 Vet. App. 209 (1999) 
(en banc), and in Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), the Court set forth a three-part test for the 
adjudication of previously denied claims to which finality 
had attached.  Under the new Elkins test, the Secretary must 
first determine whether the veteran has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally decided claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim the Secretary must 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well grounded, the Secretary may then 
proceed to evaluate the merits of the claim, but only after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  Elkins at 218-219; Winters at 206.  It 
is noted that under recent legislation, the requirement under 
38 U.S.C.A. § 5107 that a well-grounded claim be submitted 
before VA is required to assist the claimant is no longer 
applicable.  Veterans Claims Assistance Act of 2000, Publ. L. 
No. 106-475, § 3 (a), 114 Stat. 2096, ___ (2000) (to be 
codified at 38 U.S.C. § 5103A).

New and material evidence has been submitted in order to 
reopen the veteran's claim for service connection for a right 
knee disability.  The veteran was denied service connection 
for a right knee condition in December 1994 because it was 
not shown that osteoarthritis was incurred in or aggravated 
by service.  After that time, the veteran submitted a VA 
treatment record from August 1999, where the examiner 
commented on the veteran's right knee pain, and stated, "it 
was safe to assume that the veteran's right knee symptoms 
were secondary to his left knee surgery."



The August 1999 VA treatment record is new in that it is not 
merely cumulative of other evidence of record. 

The August 1999 VA treatment record is also material to the 
veteran's claim.  Justus, Hodge, supra.  As noted above, in 
December 1994, the RO had not considered whether the 
veteran's right knee disorder could have been secondary to 
his service-connected left knee disability.  However, since 
that time, he has submitted evidence addressing the 
possibility that his right knee disorder could have been 
secondary to his left knee surgery.

For purposes of answering whether new and material evidence 
has been submitted, the August 1999 VA treatment record, 
either by itself, or in connection with the evidence already 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Accordingly, 
the claim is reopened, and the veteran's claim must be 
considered in light of all the evidence, both old and new.  


Entitlement to service connection for a right knee 
disability.

All relevant facts have been properly developed and that no 
further assistance to the veteran is required in order to 
comply with the duty to assist.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000) (to be codified as amended at 
38 U.S.C. §§ 5103, 5103A).

Under the applicable law and VA regulations, in order to 
establish service connection, the veteran must submit 
objective evidence that establishes that his current 
disability is the result of a disease or injury that either 
began in or was aggravated by active military service.  
38 U.S.C.A. § 1110. (1991).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310 (a) (2000).

The evidence clearly shows that the veteran has degenerative 
arthritis of the right knee.  At his November 1994 VA 
examination, he was diagnosed with degenerative joint disease 
of the right knee.  

The veteran is service-connected for chondromalacia with 
degenerative joint disease of the left knee.  In order for 
the veteran to be service-connected for arthritis of the 
right knee on a secondary basis, the evidence must show that 
the veteran's arthritis of the right knee is proximately due 
to or the result of his service-connected left knee 
disability.

In August 1999, the veteran was seen for his right knee at a 
VA medical facility.  He complained of right knee pain which 
began during the rehabilitation for his left knee replacement 
in 1991.  The examiner stated that, "it was safe to assume 
that the veteran's right knee symptoms were secondary to his 
left knee surgery."  Also, when the veteran was seen by Dr. 
B. N. in 1994, the doctor commented that the veteran's right 
knee had gotten progressively worse since his left knee 
replacement in 1991.  

With regard to the question of whether the veteran's 
degenerative joint disease of the right knee is proximately 
due to or the result of his service-connected left knee 
disability, the evidence is not completely supportive of the 
veteran's claim.  According to some reports, for example, the 
veteran had right knee and shin disorders before his left 
knee replacement in 1991. However, recent physician's 
statements clearly report a connection between the service-
connected disability of the left knee and arthritis in the 
right knee.  Thus, the record includes substantial medical 
evidence that weighs in the veteran's favor.  As a result, 
the evidence is at least in equipoise with regard to the 
central question, which is whether the arthritis of the right 
knee is due to or a result of  the service-connected 
disability of the left knee.  


Under these circumstances the veteran must be granted the 
benefit of the doubt.  For this reason, service connection is 
warranted for degenerative arthritis of the right knee, as 
secondary to the service-connected chondromalacia and 
degenerative joint disease of the left knee.  

ORDER

New and material evidence having been submitted to reopen the 
claim of service connection for a right knee disability, the 
claim is reopened.

Entitlement to service connection for degenerative joint 
disease of the right knee is granted.  




		
	G. H. Shufelt
	Member, Board of Veterans' Appeals



 



